ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1994-06-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE L'UTILISATION
DES ARMES NUCLEAIRES PAR UN ETAT
DANS UN CONFLIT ARME

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 20 JUIN 1994

1994

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS
IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

ORDER OF 20 JUNE 1994
Mode officiel de citation:

Licéité de l'utilisation des armes nucléaires par un Etat
dans un conflit armé, ordonnance du 20 juin 1994,
CLJ. Recueil 1994, p. 109

Official citation:

Legality of the Use by a State of Nuclear Weapons
in Armed Conflict, Order of 20 June 1994,
1 C.J. Reports 1994, p. 109

 

N° de vente:
ISSN 0074-4441 Sales number 650

ISBN 92-1-070710-9

 

 

 
20 JUIN 1994

ORDONNANCE

LICÉITÉ DE L'UTILISATION DES ARMES NUCLÉAIRES
PAR UN ÉTAT DANS UN CONFLIT ARMÉ

(REQUÊTE POUR AVIS CONSULTATIF)

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS IN ARMED CONFLICT

(REQUEST FOR ADVISORY OPINION)

20 JUNE 1994

ORDER
1994
20 juin
Rôle général
n° 93

109

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1994

20 juin 1994

LICÉITÉ DE L'UTILISATION
DES ARMES NUCLÉAIRES PAR UN ÉTAT
DANS UN CONFLIT ARMÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu les paragraphes 2 et 4 de l’article 66 du Statut de la Cour et les
articles 44, 102 et 105 de son Règlement,

Vu l'ordonnance du 13 septembre 1993 par laquelle la Cour a fixé au
10 juin 1994 la date d'expiration du délai dans lequel des exposés écrits
pourraient être présentés à la Cour par l'Organisation mondiale de la
Santé et par les Etats membres de cette organisation admis à ester devant
la Cour, conformément au paragraphe 2 de l'article 66 du Statut;

Considérant que plusieurs desdits Etats ont demandé le report de la
date d'expiration du délai pour la présentation d’un exposé écrit,

Reporte au 20 septembre 1994 la date d'expiration du délai dans lequel
des exposé écrits pourront être présentés conformément au paragraphe 2
de l’article 66 du Statut de la Cour:

Fixe au 20 juin 1995 la date d'expiration du délai dans lequel les Etats
ou organisations qui auront présenté un exposé écrit pourront présenter
des observations écrites sur les autres exposés écrits conformément au
paragraphe 4 de l'article 66 du Statut de la Cour;

Réserve la suite de la procédure.
110 ARMES NUCLÉAIRES (ORDONNANCE 20 VI 94)

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt juin mil neuf cent quatre-vingt-quatorze.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
